Pottle, J.
1. “In order for this court to review the refusal of the judge of the superior court to sanction a certiorari, the petition for certiorari must be incorporated in the bill of exceptions, or otherwise verified as a part thereof by the trial judge. An unsanctioned petition can not ' be specified as a part of the record. Clark v. Deal, 4 Ga. App. 326 (61 S. E. 295) ; Hall v. State, 2 Ga. App. 437 (58 S. E. 558).” Wimpey v. Gainesville, 6 Ga. App. 112 (64 S. E. 281). See, also, Hanlon v. Atlanta, 6 Ga. App. 786 (65 S. E. 815).
*473Decided September 17, 1912.
Petition for certiorari; from Bibb superior court — Judge Harris. June 5, 1913.
G. A. Glawson, for plaintiff in error. A. W. Lane, B. W. Barnes, contra.
2. Being no part of the record, an nnsanctioned petition for certiorari must be identified by the certificate of the trial judge. A certificate from the clerk of the trial court that such a petition is a part of the bill of exceptions, when in fact it is not so, can not be considered.

Writ of error dismissed.